 
AGREEMENT FOR THE PURCHASE OF
ASSETS


between


MGT CAPITAL INVESTMENTS, INC


and


MGT INVESTMENTS LIMITED


and


RIVERA CAPITAL MANAGEMENT LIMITED
 
PRIVATE & CONFIDENTIAL
Page 1 of 8
03/31/2010

 
E-1

--------------------------------------------------------------------------------

 
 
AGREEMENT FOR THE PURCHASE OF ASSETS


THIS AGREEMENT, is made this 31st day of March, 2010 (“The Effective Date”), by
and between MGT Capital Investments, Inc (“MGTCI”) a company incorporated in the
state of Delaware, USA and MGT Investments Limited (“MGTI”), a company
incorporated in Gibraltar, collectively known as (“Sellers”) and Rivera Capital
Investments Limited, of 19 Main Street, PO BOX 3099, Road Town, Tortola, British
Virgin Islands (“Buyer”), together “the Parties”, for the purpose of setting
forth the terms and conditions upon which the Sellers sell to the Buyer certain
assets as are defined below (the “Assets”).
 
Background


 
(i)
MGT Investments Limited is a wholly owned subsidiary of the MGT Capital
Investments, Inc.



In consideration of the mutual promises, covenants and representations contained
herein, THE PARTIES HERETO AGREE AS FOLLOWS:


1.
SCHEDULE AND SALE OF ASSETS




 
1.1.
The following securities collectively make up the Assets:



 
1.1.1.
Medicexchange Limited (MDX Ltd). Subject to the terms and conditions of this
Agreement, MGTCI agrees to sell, and Buyer agrees to purchase, 22,500,000
(twenty two million five hundred thousand) ordinary shares of Medicexchange
Limited (the “MDX Ltd Stock”). Representing 73.l% of the total issued share
capital of MDX Limited and MGTCI’s entire holding in MDX Ltd.



 
1.1.2.
Medicexchange, Inc (MDX Inc). Subject to the terms and conditions of this
Agreement, MGTCI agrees to sell, and Buyer agrees to purchase, 1,350 (one
thousand three hundred and fifty) ordinary shares of Medicexchange, Inc (the
“MDX Inc Stock”). Representing 90% of the total issued share capital of
Medicexchange, Inc and MGTCI’s entire holding in MDX lnc.



 
1.1.3.
HIP Cricket, Inc (HIP). Subject to the terms and conditions of this Agreement,
MGTI agrees to sell, and Buyer agrees to purchase, 370,037 (three hundred and
seventy thousand and thirty seven) ordinary shares of HIP Cricket, Inc (the “HIP
Stock”). Representing approximately l.3% of total issued share capital and the
Company’s entire holding in Hip Cricket Inc.



 
1.1.4.
Eurindia Limited (Eurindia). Subject to the terms and conditions of this
Agreement, MGTCI agrees to sell, and Buyer agrees to purchase, 588,236 (five
hundred and eighty eight thousand two hundred and thirty six) ordinary shares of
Eurindia Limited (the “Eurindia Stock”). Representing approximately 6% of total
issued share capital and the Company’s entire holding in Eurindia Limited.

  
PRIVATE & CONFIDENTIAL
Page 2 of 8
03/31/2010

 
 
E-2

--------------------------------------------------------------------------------

 
  
 
1.1.5.
XShares Group Inc (XSG). Subject to the terms and conditions of this Agreement,
MGTI agrees to sell, and Buyer agrees to purchase, 10,000,000 (ten million)
series A preferred shares of XShares Group Inc (the “XSG Stock”). Representing
approximately 6% of total issued share capital and the Company’s entire holding
in XShares Group Inc.



AND Subject to the terms and conditions of this Agreement, MGTCI agrees to sell,
and Buyer agrees to purchase, the two second amended convertible promissory
notes, dated February 5, 2010, with the principal amount of US $2.1 Million plus
accrued interest of US $110,098 (the “XSG Notes”).



 
1.2.
Consideration. The Assets will be purchased from the Sellers for a total
consideration of £750,000 (seven hundred and fifty thousand ponds sterling) (the
“Purchase Price”), based on valuation agreed between both parties, scheduled in
Addendum A.




 
1.3.
Payment. On signing this Agreement, Buyer will pay to MGTCI the Purchase Price
as set out in paragraph 1.2 (above) and in accordance to the payment schedule in
Addendum B.



2.
REPRESENTATION AND WARRANTIES OF SELLERS




 
2.1.
The Sellers warrant and represent to the Buyer that each of the warranties set
out in this sub-clauses 2.1.1 to 2.1.6 (“Warranties”) are true and accurate in
all material respects as at the Effective Date



 
2.1.1.
Corporate Authority. Sellers have the right to enter into this Agreement, as
corporations duly organized, validly existing, and in good standing under the
laws of their respective jurisdictions and have the power and authority,
corporate and otherwise, to execute and deliver this Agreement and to perform
its obligations hereunder, and have by all necessary corporate action duly and
validly authorized the execution and delivery of this Agreement and the
performance of its obligations hereunder.



 
2.1.2.
Seller has good clean and clear title to the Assets and the shares comprised in
the Assets are fully paid. The Assets are freely transferable and not subject to
any lien or call or other security.

 
 
2.1.3.
No Conflicts. The execution, delivery and performance by Sellers of this
Agreement and each other agreement, document, or instrument now or hereafter
executed and delivered pursuant thereto or in connection herewith will not:



 
2.1.4.
Conflict with or violate the articles of incorporation or by-laws of Sellers or
any provision of any law, rule, regulation, authorization or judgment of any
governmental authority having applicability to Sellers or its actions, as set by
their respective legal jurisdictions;



 
2.1.5.
Conflict with or result in any breach of, or constitute a default under, any
note, security agreement, commitment, contract or other agreement, instrument or
undertaking to which Sellers are a party or by which any of its property is
bound;

 
PRIVATE & CONFIDENTIAL
Page 3 of 8
03/31/2010

 
 
E-3

--------------------------------------------------------------------------------

 
 
 
2.1.6.
Simultaneous to entering into this Agreement, MGTC has assigned certain
intercompany loans owed to it (together the “Loans”) to the Buyer, namely:



 
2.1.6.1.
An intercompany loan between MGTCI (as lender) and MDX Ltd (as borrower),
totalling £2,406,408.18 sterling; and

 
2.1.6.2.
An intercompany loan between MGTCI (as lender) and MDX Inc (as borrower),
totalling US$559,772.85.



3.
LIMITATIONS ON CLAIMS




 
3.1.
The liability of the Seller for all Claims when taken together shall not exceed
the Purchase Price. For the purposes of this Agreement, “Claim” means a claim
for breach of any of the Warranties



4.
WARRANTIES OF BUYER




 
4.1.
Authority. Buyer has the right to enter this Agreement, has the power and
authority, to execute and deliver this Agreement and to perform its obligations
hereunder.




 
4.2.
No Conflicts. The execution, delivery and performance by Buyer of this Agreement
and each other agreement, document, or instrument now or hereafter executed and
delivered pursuant thereto or in connection herewith will not:



 
4.2.1.
Conflict with or violate any provision of any law, rule, regulation,
authorization or judgment of any governmental authority having applicability to
Buyer or its actions; or



 
4.2.2.
Conflict with or result in any breach of, or constitute a default under, any
note, security agreement, commitment, contract or other agreement, instrument or
undertaking to which Buyer is a party or by which any of its property is bound.



5.
CLOSING COVENANTS




 
5.1.
The Closing of this transaction will occur upon the signing of the Agreement.



6.
POST CLOSING COVENANTS




 
6.1.
The following documents and/or consideration described below are to be delivered
by both Parties within 30 days from the Effective Date:




 
6.2.
By Sellers:



 
6.2.1.
Resolutions from the board of MGTCI confirming their approval to the sale of
Assets in accordance with clause 2.1.1



 
6.2.2.
Certificates for the MDX Ltd Stock, MDX Inc Stock, HIP Stock, Eurindia Stock and
XSG Stock issued in the Buyer’s name; or stock transfer forms duly endorsed with
the signature of the relevant Sellers for the said shares to be issued to the
Buyer.

 
PRIVATE & CONFIDENTIAL
Page 4 of 8
03/31/2010

  
 
E-4

--------------------------------------------------------------------------------

 
 
 
6.2.3.
A Board of Directors resolution of Medicexchange Limited and Medicexchange, Inc
accepting the resignation of MGT Capital Investments Limited as a Director of
both companies as at the Effective Date and filed with the relevant authorities,
if applicable.



 
6.2.4.
Delivery of statutory and company secretarial documentation for MDX Ltd and MDX
Inc.



7.
MISCELLANEOUS




 
7.1.
Captions and Headings. The Article and paragraph headings throughout this
Agreement are for convenience and reference only, and shall in no way be deemed
to define, limit, or add to the meaning of any provision of this Agreement.




 
7.2.
No Oral Change. This Agreement and any provision hereof, may not be waived,
changed, modified, or discharged orally, but only by an agreement in writing
signed by the party against whom enforcement of any waiver, change,
modification, or discharge is sought.




 
7.3.
Nonwaiver. Except as otherwise expressly provided herein, no waiver of any
covenant, condition, or provision of this Agreement shall be deemed to have been
made unless expressly in writing and signed by the party against whom such
waiver is charged; and



 
7.3.1.
The failure of any party to insist in any one or more cases upon the performance
of any of the provisions, covenants or conditions of this Agreement or to
exercise any option herein contained shall not be construed as a waiver or
relinquishment for the future of any such provisions, covenants, or conditions;



 
7.3.2.
The acceptance of performance of anything required by this Agreement to be
performed with knowledge of the breach or failure of a covenant, condition, or
provision hereof shall not be deemed a waiver of such breach or failure, and no
waiver by any party of one breach by another party shall be construed as a
waiver with respect to any other or subsequent breach.




 
7.4.
Time of Essence. Time is of the essence for each and every provision hereof.




 
7.5.
Entire Agreement. This Agreement contains the entire Agreement and understanding
between the parties hereto, and supersedes all prior agreements and
understandings.




 
7.6.
Counterparts. This Agreement may be executed simultaneously in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 
PRIVATE & CONFIDENTIAL
Page 5 of 8
03/31/2010

 
 
E-5

--------------------------------------------------------------------------------

 
 

 
7.7.
Notices. All notices, requests, demands, and other communications under this
Agreement shall be in writing and shall be deemed to have duly given on the date
of service if served personally on the party to whom notice is to be given, or
on the third day after mailing if prepaid, and properly addressed to the parties
to this Agreement at the addresses set out in this Agreement.




 
7.8.
Binding Effect. This Agreement shall inure to and be binding upon the heirs,
executors, personal representatives, successors and assigns of each of the
parties to this Agreement.




 
7.9.
Effect of Closing. All representations, warranties, covenants, and agreements of
the parties contained in this Agreement, or in any instrument, certificate,
opinion, or other writing provided for in it shall be true and correct as of the
closing and shall survive the closing of this Agreement.




 
7.10.
Mutual Cooperation. The parties hereto shall cooperate with each other to
achieve the purpose of this Agreement, and shall execute such other and further
documents and take such other and further actions as may be necessary or
convenient to effect the transaction described herein.



8.
Governing Law. - This agreement shall be governed and construed in accordance to
English law and the parties hereto submit to the exclusive jurisdiction of the
English courts in connection with any dispute related to or connected with this
Agreement.



Deliberately left blank below this line

--------------------------------------------------------------------------------

 
PRIVATE & CONFIDENTIAL
Page 6 of 8
03/31/2010

  
 
E-6

--------------------------------------------------------------------------------

 
  
AGREED AND ACCEPTED as of the date first above written.


Signed for and on behalf of MGT CAPITAL INVESTMENTS, INC (MGTCI).


/s/ TIM PATERSON-BROWN
TIM PATERSON-BROWN, CHAIRMAN & CHIEF EXECUTIVE OFFICER



Witnessed:


Signed for and on behalf of MGT INVESTMENTS LIMITED (MGTI).


/s/ TIM PATERSON-BROWN
TIM PATERSON-BROWN, DIRECTOR



Witnessed:


Signed for and on behalf of RIVERA CAPITAL INVESTMENTS LIMITED (Buyer).


/s/ MR MATTHEW STOKES
MR MATTHEW STOKES



Witnessed:
 
PRIVATE & CONFIDENTIAL
Page 7 of 8
03/31/2010

 
 
E-7

--------------------------------------------------------------------------------

 
 
ADDENDUM A
AGREED VALUATIONS


Asset
 
Amount (£,)
   
Amount ($)*
                   
Medicexchange Limited
  £ 500     $ 757.50                    
Medicexchange Inc
  £ 500     $ 757.50                    
Hipcricket, inc
  £ 135,516     $ 205,306                    
Eurindia Limited
  £ 500     $ 757.50                    
XShares (equity)
  £ 500     $ 757.50                    
XShares (debt)
  £ 612,484     $ 927,913                    
TOTAL
  £ 750,000     $ 1,136,250  



Deliberately left blank below this line

--------------------------------------------------------------------------------

 

PRIVATE & CONFIDENTIAL
Page 8 of 8
03/31/2010



 
E-8

--------------------------------------------------------------------------------

 